DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Claim Objections
Claims 23-26 are objected to because of the following informalities: 
Claim 23 and 24 recite the limitation "The DC to DC boost converter array" in line 1.  There is insufficient antecedent basis for this limitation in the claims.
Claim 25 and 26 recite the limitation "The DC to DC boost converter array" in line 1.  There is insufficient antecedent basis for this limitation in the claims.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, each of said primary and secondary windings comprises a printed circuit board stack through which said transformer core passes, and wherein each printed circuit board of the printed circuit board stack comprises a high surface area thin copper coil winding thereon of claim 27 and 28 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 11-15, 21 and 23-24 is/are rejected under 35 U.S.C. 102a1a/a2 as being anticipated by Rivas-Davila et al. (US 2021/0075333).
Claims 1, 6, 7 and 11-15; Rivas-Davila et al. disclose a DC to DC boost converter (e.g. figure 1) to step up low voltage direct current (DC) input to a higher voltage, the DC to DC boost converter comprising: a bridge converter (103/105) configured to receive a direct current (DC) input and to generate a resultant alternating current (AC) output, the bridge converter comprising a high-speed semiconductor switch bridge (e.g. fig. 2A) that includes a plurality of discrete power transistors, wherein the bridge converter is configured to switch at a frequency of at least 100kHz; a high frequency boost transformer (Lp/Ls) array comprising a plurality of transformers electrically connected in parallel, the transformer array configured to receive and step up the AC output (at Ls) of the bridge converter; and a rectifier (224-1-224-N) configured to convert the stepped up AC output to pulsating DC output having a voltage of at least about 33kV (e.g. 36kV).
Claim 21; figure 1; series arrangements (224-1 – 224-N).
Claim 23; parallel arrangements (220).
Claim 24; series arrangements (224-1 – 224-N) and parallel arrangements (220).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivas-Davila et al. in view of Levran et al. (US 5,414,609 – previously cited).
Rivas-Davila et al. disclose the claimed subject matter in regards to claim 1 supra, except for an output filter configured to filter and smooth the pulsating DC output (Claim 2); a capacitor bank, resistor and inductor array (claim 3); or, an input filter configured to attenuate harmonics in the DC input (claim 4).
Levran et al. teaches an output filter configured to filter and smooth the pulsating DC output (e.g. 40); a capacitor bank (C10, C11), resistor and inductor array (R10, R11, L11); an input filter (e.g. figure 2: 16, 18) configured to attenuate harmonics in the DC input (12/14); and, the filter comprises a capacitor bank and resistor and inductor arrays (R10/R11, L11, C10, C11). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Rivas-Davila et al. to include an output filter configured to filter and smooth the pulsating DC output, a capacitor bank, resistor and inductor array; and, an input filter configured to attenuate harmonics in the DC input so that the filter filters the voltage input on lines 221 and 223 to a cleaner DC waveform on lines 56 and 58 in order to improve efficiency and reduce noise disturbance as taught by Levran et al.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivas-Davila et al. in view of CREE (Compelfest 2014 – previously cited).
Claims 8 and 9; Rivas-Davila et al. disclose the claimed subject matter in regards to claim 1 supra, except for the discrete power transistors have, at a forward current of about 50A and a gate voltage above 15V: an on-resistance of about 0.03 ohms.
CREE teaches that discrete SiC MOSFET power transistors are known to have 50A, 20V gate voltage with losses under 80W and on-resistance of about 0.025 ohms.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Rivas-Davila et al. to include SiC MOSFET power transistors with 50A currents, 20V gate voltages and losses under 80W and on-resistance of about 0.025 ohms in order to take advantage of SiC MOSFET superior operating characteristics as taught by CREE.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivas-Davila et al. in view of Lanni (US 5,636,110).
Rivas-Davila et al. disclose the claimed subject matter in regards to claim 1 supra, except for each transformer in said transformer array comprises a primary winding, a secondary winding and a transformer core, wherein each of said primary and secondary windings comprises a printed circuit board stack through which said transformer core passes, and wherein each printed circuit board of the printed circuit board stack comprises a high surface area thin copper coil winding thereon.
Lanni teaches, FIG. 19, a printed circuit card layer 1130A defining a secondary coil 1040' and having cutouts 1114', 1116' and 1118' and cutouts 1114", 1116" and 1118" to allow the corresponding transformer legs 1114, 1116 and 1118 of two transformer cores 1110 to pass through the printed circuit board. Moreover, due to the inherent inefficiencies of power supplies, there is a result in substantial heat being generated within the power supply. Thus, reduction of the volume, weight and heat are all critical considerations. And, components such as the transformer core are bulky and have significant weight. Therefore it is desirable to reduce the size and weight of the power supply. By mounting all of the components on a printed circuit board using planar or low profile cores and surface mounted integrated circuits, a small form factor power supply can be attained.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Rivas-Davila et al. to include each transformer in said transformer array comprises a primary winding, a secondary winding and a transformer core, wherein each of said primary and secondary windings comprises a printed circuit board stack through which said transformer core passes, and wherein each printed circuit board of the printed circuit board stack comprises a high surface area thin copper coil winding thereon in order to provide , a small form factor power supply by mounting all of the components on a printed circuit board using planar or low profile cores and surface mounted integrated circuits as taught by Lanni.

Allowable Subject Matter
Claims 16-17, 19-20, 22 and 28 are allowed.

Claims 25 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GARY L LAXTON/           Primary Examiner, Art Unit 2896                      12/07/2022